Title: From Thomas Jefferson to John Paradise, 25 September 1789
From: Jefferson, Thomas
To: Paradise, John



Dear Sir
Paris Sep. 25. 1789.

My occupations prevented my acknoleging by the last post the receipt of your letter and returning you my thanks for your kind enquiries after my health which is perfectly reestablished. I am in expectation of receiving by tomorrow’s post a letter from Mr. Trumbull announcing an opportunity of getting to America, and shall be ready to leave this place in the same instant. If by that or any other vessel I can be landed at Hampton, I shall be able to give to your affairs the spur which may be necessary, and to you some account of them. I inclose you a letter which was mislaid while you were here. Hurry obliges me to conclude here with respects to Mrs. Paradise & assurances to you both of those sentiments of esteem & attachment with which I am Dear Sir Your sincere friend & servt.,

Th: Jefferson

